The Court:
Plaintiff brought this suit against the defendant for a divorce, on the grounds of adultery and extreme cruelty. The Court found against the defendant on the question of extreme cruelty, and for him on the other charge, and made an equal distribution of the community property between the parties* The plaintiff appeals, and claims that she was entitled, under the evidence in the case, to a divorce on both grounds, and she also claims that she was entitled to a larger share of the community property than was awarded her by the Court.
It is unnecessary vfor us to examine the record with reference to the charge of adultery, as it is competent for the Court to give the plaintiff all the relief under a finding of extreme cruelty that it could give her under findings against the defendant upon both charges. We think the Court erred in not awarding to the plaintiff a larger share of the community property, and Section 148 of the Civil Code provides that “ the disposition of the community property and of the homestead, as above provided, is subject to revision on appeal in .all particulars.”
The judgment of the Court below in granting the plaintiff a divorce is affirmed, and the case is remanded, with instructions to the Court below to modify and amend its decree so as to award to the plaintiff three fourths of the community property.